Case 8:19-cv-00772-VMC-JSS Document 95 Filed 12/11/19 Page 1 of 5 PageID 1197




                       UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF FLORIDA
                              TAMPA DIVISION

   SAMANTHA RING,

          Plaintiff,

   v.                                     Case No. 8:19-cv-772-T-33JSS

   BOCA CIEGA YACHT CLUB, INC.,

          Defendant.

   ______________________________/

                                   ORDER

          This matter comes before the Court in consideration of

   Defendant Boca Ciega Yacht Club’s Motion for Reconsideration

   (Doc. # 71), filed on November 20, 2019. Plaintiff Samantha

   Ring responded in opposition on November 25, 2019, (Doc. #

   77), and Boca Ciega Yacht Club (“BCYC”) filed a reply on

   December 6, 2019. (Doc. # 88). For the reasons that follow,

   the Motion is denied.

   I.     Legal Standard

          When, as here, a motion for reconsideration is filed

   within 28 days of an order, Rule 59 applies. Beach Terrace

   Condo. Ass’n, Inc. v. Goldring Inves., No. 8:15-cv-1117-T-

   33TBM, 2015 WL 4548721, at *1 (M.D. Fla. July 28, 2015). “The

   only   grounds   for    granting   a    Rule   59   motion   are   newly

   discovered evidence or manifest errors of law or fact.”



                                      1
Case 8:19-cv-00772-VMC-JSS Document 95 Filed 12/11/19 Page 2 of 5 PageID 1198




   Anderson v. Fla. Dep’t of Envtl. Prot., 567 F. App’x 679, 680

   (11th Cir. 2014)(quoting Arthur v. King, 500 F.3d 1335, 1343

   (11th Cir. 2007)).

         Granting relief under Rule 59(e) is “an extraordinary

   remedy to be employed sparingly in the interests of finality

   and conservation of scarce judicial resources.” United States

   v. DeRochemont, No. 8:10-cr-287-T-24MAP, 2012 WL 13510, at *2

   (M.D. Fla. Jan. 4, 2012)(citation omitted). Furthermore, “a

   Rule 59(e) motion [cannot be used] to relitigate old matters,

   raise argument or present evidence that could have been raised

   prior to the entry of judgment.” Michael Linet, Inc. v. Vill.

   of Wellington, 408 F.3d 757, 763 (11th Cir. 2005).

   II.   Discussion

         In its Motion, BCYC asks the Court to reconsider its

   November 7, 2019, Order granting in part and denying in part

   BCYC’s Motion to Dismiss Ring’s Second Amended Complaint.

   (Doc. # 61). In that Order, the Court allowed Counts I through

   III of Ring’s Second Amended Complaint to continue, but BCYC

   only takes issue with the Court’s ruling as to Count III –

   Ring’s claim that BCYC violated the Florida Civil Rights Act

   (“FCRA”). (Id.; Doc. # 71).

         In its Motion for Reconsideration, “BCYC only seeks

   reconsideration of this Court’s Order in relation to a single


                                     2
Case 8:19-cv-00772-VMC-JSS Document 95 Filed 12/11/19 Page 3 of 5 PageID 1199




   error: Equating the [county human-rights agency’s] letter

   issued in relation to Ms. Ring’s charge with a reasonable

   cause determination made by the [state] Commission.” (Doc. #

   71 at 5). BCYC argues that the Court’s Order modifies the

   Florida Legislature’s grant of statutory authority to the

   Florida Commission on Human Relations (the “Commission”),

   bypasses the FCRA’s notice requirements, and artificially

   expands the jurisdiction of the county humans-rights office

   while      restricting     the   statutory    jurisdiction   of   the

   Commission. (Id. at 1, 5-18).

         Reconsideration is not warranted here. The question of

   whether Ring exhausted her administrative remedies under the

   FCRA and the correct interpretation of that statute has

   dominated this case since Ring added her FCRA claim in June

   2019 as part of her Amended Complaint. See (Doc. # 27). The

   parties submitted voluminous briefs and exhibits on the topic

   in relation to BCYC’s Motion to Dismiss the Amended Complaint

   and its first motion for reconsideration. See (Doc. ## 28,

   33, 38, 42). The parties briefed this topic again as part of

   BCYC’s Motion to Dismiss the Second Amended Complaint, and

   the Court held a hearing on that motion on October 28, 2019,

   at which hearing the Court made it clear to the parties that

   it   was     giving      the   FCRA   issue   serious   thought   and


                                         3
Case 8:19-cv-00772-VMC-JSS Document 95 Filed 12/11/19 Page 4 of 5 PageID 1200




   consideration. (Doc. ## 48, 53, 54). After allowing the

   parties a chance to resolve this case at mediation, which was

   unsuccessful, the Court then entered a 36-page order on BCYC’s

   Motion to Dismiss the Second Amended Complaint. (Doc. # 61).

   In sum, the parties have had every opportunity to present

   their arguments on this topic to the Court, and the Court has

   given the issue due consideration.

         Now, BCYC moves for the Court to reconsider its previous

   Order with respect to its ruling on Ring’s FCRA claim. But

   all of the arguments forwarded by BCYC in its instant Motion

   are   arguments   that    BCYC   either    presented   or    could      have

   presented to the Court in its Motion to Dismiss, in response

   to Ring’s argument at the October 28, 2019, hearing, or even

   after   the   hearing.    See    Michael   Linet,   408   F.3d    at     763

   (explaining    that   a   Rule    59    motion   cannot     be   used    to

   “relitigate old matters, raise argument or present evidence

   that could have been raised prior to the entry of judgment”).

   What’s more, BCYC fails to explain how the Court’s ruling on

   what BCYC admits is an issue of first impression could be a

   “manifest error” of law. See Anderson, 567 F. App’x at 680.

   And even if the Court could consider BCYC’s arguments on

   reconsideration, nothing in the Motion alters the Court’s

   opinion as explained in its Order on BCYC’s Motion to Dismiss.


                                       4
Case 8:19-cv-00772-VMC-JSS Document 95 Filed 12/11/19 Page 5 of 5 PageID 1201




         In short, BCYC has not pointed to an intervening change

   in the controlling law, any new evidence, or a manifest error

   of law or fact. Rather, BCYC takes issue with the Court’s

   reasoning and interpretation of the FCRA in its prior Order.

   See Madura v. BAC Home Loans Servicing L.P., 851 F. Supp. 2d

   1291, 1296 (M.D. Fla. 2012)(“‘[A] motion for reconsideration

   is not the proper forum for the party to vent dissatisfaction

   with the Court’s reasoning.’” (quoting Ludwig v. Liberty Mut.

   Fire Ins. Co., No. 8:03-cv-2378-T-17MAP, 2005 WL 1053691, at

   *4 (M.D. Fla. Mar. 30, 2005))). Accordingly, reconsideration

   pursuant to Rule 59(e) is inappropriate.

         Accordingly, it is

         ORDERED, ADJUDGED, and DECREED:

         Defendant     Boca    Ciega       Yacht   Club’s   Motion   for

   Reconsideration (Doc. # 71) is DENIED.

         DONE and ORDERED in Chambers in Tampa, Florida, this

   10th day of December, 2019.




                                       5
